Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Claims 1, 8 & 15 recite the phrase "multiple candidate interactive experiences" in limitation “based at least on the apparel information and from multiple candidate interactive experiences”, an interactive experience comprising a particular sports-related character;.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(b)
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 8 & 15, it is not clear how “selecting, based at least on the apparel information and from multiple candidate interactive experiences, an interactive experience comprising a particular sports-related character; and initiating the interactive experience on an interactive display, the interactive experience comprising video of the particular sports-related character delivering a message to the person.” The Office is unclear from where is the computer is selecting “an interactive experience” from how the computer is “initiating the interactive experience on an interactive display” and where is it delivering a message too.

The platform disclosed in the specification does store data, from images to prerecorded conversations, which are the interactive experiences and it is the stored interactive experiences that part of the response which is matched by the computer system to the apparel so a “selection” can be made of one experience which is to be delivered to a person.  The platform also needs to be in direct view of and/or hearing distance of said person communicating or know a way of returning a request of the said person who would be sending an image of themselves through a communication system incorporated into the invention.
As of now, the claim, does not in a clear and concise way, disclose the invention that the applicant is disclosing in its specification.  The prior art consideration sections below will apply broadest reasonable interpretation possible. Claims 2-7; 9-14 and 16-20 are dependent on claims 1, 8 & 15 respectively and inherit the same deficiencies.

The applicant may benefit from an interview with the Examiner to assist in furthering the prosecution of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al., US Patent Application (20190205645), hereinafter “Bates” and Werner et al., US Patent Application (20170041412), hereinafter “Werner”.

Regarding claim 1 Bates teaches a computer-implemented method system 1100, there is typically more than one of each type of user equipment device [Bates para 0070 and see figure 11] comprising:
receiving input data comprising one or more images the image in the field of view may be sports related. An example of content, objects or items in the view may be a sports logo [Bates para 0014] of an area of a sports venue an event may be a sporting event. If the media guidance application determines that the event is a sporting event, the media guidance application may identify competitors participating in the sporting event. [Bates para 0015];
  a smartphone which may capture a street view such as that shown in FIG. 2 in view 200, which includes a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
identifying, in the one or more images, apparel information comprising at least one of a team identifier or player identifier on athletic apparel of the person a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
 selecting, based at least on the apparel information and … (see also item 510, the Dolphins vs. Patriots game on Nov. 26, 2017 as shown in message 510, paragraph 0040 or item 610, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. Paragraph 0041), an interactive experience comprising a particular sports-related character a media guidance application has captured an object in the view 400: pedestrian 405 wearing a T-shirt with a New England Patriots logo. The media guidance application may search the user's social media network information to find suitable messages to include in the view. As shown in FIG. 4, a message 410 has been added to the view 400 that was taken from the user's social media record (e.g., message 305 (FIG. 3)). The message selected to be included in the augmented reality view 400 can be based on various factors, … the media guidance application may determine that it is suitable to include in the view 400. [Bates 0039]; and 
initiating the interactive experience on an interactive display, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. [Bates para 0041] The message 720 may also include a selectable option 730 for the user to post the image to a social network, or send it to a recipient, or other manner of sharing the image. In some examples, the recipient may be identified in the message 720 [Bates para 0042];
Bates does not explicitly teach but Werner teaches from multiple candidate interactive experiences Item information 560 may also include information about the design, manufacture and distribution of the items. Item information 560 may also include the names, stats, and other information of athletes and athletic clubs and teams that use said items, and information about use of said items in sporting events [Werner para 0074] Selection of this option will, for example, give the user the option of selecting from special video, reports, pictures, and news … such as famous athletes, about how, when, and where they use the item, video that provides specifics about the item, and video that shows … images of athlete, messages from athletes, VIP messages, reports, etc [Werner para 0138]
the interactive experience comprising video of the particular sports-related character delivering a message to the person. give the user the option of selecting from special video … video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Bates discloses systems and methods provided for presenting supplemental content in an augmented reality environment where an object within a field of view of an augmented reality device of a user is identified and processed to detect a reference 
Werner discloses systems, apparatuses, and methods are provided for enhancing users' overall experiences with physical items by supplementing their physical experiences with digital experiences. According to an embodiment, an electronic device scans a smart tag associated with an item to obtain an item identifier of the item, and sends the item identifier to a server, which selects digital content to be made available to a user of the item.
Prior to the effective date fo the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bates and Werner.  Werner improves Bates’ augmented reality system, which can identify a message sent in the users field of view and communicate to the user through a social networking application, by providing digital content used by Bates’ system to allow the user a more friendly viewing experience.

Regarding claim 2 Bates and Werner teaches everything above (see claim 1). In addition, Werner teaches wherein the interactive experience comprises engaging, by the particular sports-related character, in a conversation with the person, the method further comprising: detecting voice input from the person User input devices 3010, a touch screen incorporated into the display, audio input devices such as voice recognition systems, microphones. The user input devices 3010 typically allow a user to select objects, icons, text and the like that appear on a monitor via a command such as a click of a button or the like. The user output devices 3006 include all possible types of devices and mechanisms to output information from computer 3002. These may include a display, a monitor, printers, non-visual displays such as audio output devices, etc. [Werner para 0186]; and generating, using the particular sports-related character, a response to the person based on the voice input. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 3 Bates and Werner teaches everything above (see claim 1). In addition, Bates teaches wherein selecting the interactive experience comprises: determining that a first team identified by the team identifier is competing against a second team at the sports venue The media guidance application may also determine a team that is featured in the sporting event in the same manner. The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015]; and 
selecting, as the particular sports-related character, a player from the first team or the second team. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 4 Bates and Werner teaches everything above (see claim 3). In addition, Bates teaches wherein selecting the player from the first team or the second team comprises: determining that a player identified by the player identifier has a rival on the second team; and selecting, as the particular sports-related character, the rival. A search of a sports database may show games for the New England Patriots after November 21, e.g., the Dolphins vs. Patriots [Bates para 0040] ( Bates discloses the ability to identify the name of a rival team based upon a database of information and could also be provided the instructions and database to select a rival player.  Werner can identify a particular athlete and together the teachings would make it obvious to one of ordinary skill to provide instructions to a system in which the system identifies a rival player of an athlete and uses said rival to send a message chosen from a database.  Such information to form a message would have to be available to be selected through a database)

Regarding claim 5 Bates and Werner teaches everything above (see claim 3). In addition, Bates teaches further comprising detecting a mood of the person based on the one or more images, wherein selecting a player from the first team or the second team comprises selecting the player from the first team or the second team based on the mood of the person. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information … mood, brain activity information, etc. [Bates para 0079]. (Bates discloses the ability to identify current and/or historical user activity information … mood, brain activity information … of each of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon in part the mood of a person.  Such information to form a message would have to be available to be selected through a database)


Regarding claim 6 Bates and Werner teaches everything above (see claim 3). In addition, Bates teaches wherein selecting a player from the first team or the second team comprises: 
Bates does not explicitly teach determining whether the sports venue is a home to the first team; and whenever the sports venue is a home venue for the first team, The media guidance application may search for suitable content to include in the augmented reality view 500. In a search of the user's social network record (e.g., record 300 (FIG. 3), the media guidance application may detect an interest in football. Further, the media guidance application may select the most recent post, e.g., message 305 (FIG. 3), and determine whether there are any associated events for the object that are related to the message. For example, the media guidance application may search a media database or a sports database to identify a sporting event related to the sport or team that is around the time of the post. Thus, for the message 305 (FIG. 3), the media guidance application may search for football events around the date of the message [Bates para 0041]; selecting a player from the first team and whenever the sports venue is a home venue for the second team, selecting a player from the second team. The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015] (Bates discloses the ability to identify the teams and the competitors of each  of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon the teams playing, the name of the venue they play at and a competitor from the home team.  Such information to form a message would have to be available to be selected through a database)

Regarding claim 7 Bates and Werner teaches everything above (see claim 1). In addition, Bates teaches wherein the interactive experience comprises the adjusting the particular sports-related character in the video such that the particular sports-related character appears to be looking at the person. The media guidance application may determine that the team—the New England Patriots—was a participant in the Super Bowl referenced in message 315 (FIG. 3). Thus, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. [Bates para 0041]

8. A computer-implemented system, system 1100, there is typically more than one of each type of user equipment device [Bates para 0070 and see figure 11] comprising: 
one or more computers the user can first transfer the content to a user equipment device, such as user computer equipment 1104. [Bates para 0088]; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, The media guidance application and/or any instructions for performing any of the embodiments discussed herein may be encoded on computer readable media … may be non-transitory including, but not limited to, volatile and non-volatile computer memory or storage devices such as a hard disk, floppy disk, USB drive, … [Bates para 0046] perform operations comprising: 
receiving input data comprising one or more images the image in the field of view may be sports related. An example of content, objects or items in the view may be a sports logo [Bates para 0014] of an area of a sports venue an event may be a sporting event. If the media guidance application determines that the event is a sporting event, the media guidance application may identify competitors participating in the sporting event. [Bates para 0015];
detecting, in the one or more images, a person  a smartphone which may capture a street view such as that shown in FIG. 2 in view 200, which includes a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
 selecting, based at least on the apparel information and … (see also item 510, the Dolphins vs. Patriots game on Nov. 26, 2017 as shown in message 510, paragraph 0040 or item 610, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. Paragraph 0041), an interactive experience comprising a particular sports-related character a media guidance application has captured an object in the view 400: pedestrian 405 wearing a T-shirt with a New England Patriots logo. The media guidance application may search the user's social media network information to find suitable messages to include in the view. As shown in FIG. 4, a message 410 has been added to the view 400 that was taken from the user's social media record (e.g., message 305 (FIG. 3)). The message selected to be included in the augmented reality view 400 can be based on various factors, … the media guidance application may determine that it is suitable to include in the view 400. [Bates 0039]; and 
initiating the interactive experience on an interactive display, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. [Bates para 0041] The message 720 may also include a selectable option 730 for the user to post the image to a social network, or send it to a recipient, or other manner of sharing the image. In some examples, the recipient may be identified in the message 720 [Bates para 0042];
Item information 560 may also include information about the design, manufacture and distribution of the items. Item information 560 may also include the names, stats, and other information of athletes and athletic clubs and teams that use said items, and information about use of said items in sporting events [Werner para 0074] Selection of this option will, for example, give the user the option of selecting from special video, reports, pictures, and news … such as famous athletes, about how, when, and where they use the item, video that provides specifics about the item, and video that shows … images of athlete, messages from athletes, VIP messages, reports, etc [Werner para 0138]
the interactive experience comprising video of the particular sports-related character delivering a message to the person. give the user the option of selecting from special video … video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Bates discloses systems and methods provided for presenting supplemental content in an augmented reality environment where an object within a field of view of an augmented reality device of a user is identified and processed to detect a reference related to a participant in an event. A user profile or user social network is searched to identify a message from the user about the participant. The message may be combined with the object in the augmented reality field of view.

Prior to the effective date fo the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bates and Werner.  Werner improves Bates’ augmented reality system, which can identify a message sent in the users field of view and communicate to the user through a social networking application, by providing digital content used by Bates’ system to allow the user a more friendly viewing experience.


Regarding claim 9 Bates and Werner teaches everything above (see claim 8). In addition, Werner teaches wherein the interactive experience comprises engaging, by the particular sports-related character, in a conversation with the person, the method further comprising: detecting voice input from the person User input devices 3010, a touch screen incorporated into the display, audio input devices such as voice recognition systems, microphones. The user input devices 3010 typically allow a user to select objects, icons, text and the like that appear on a monitor via a command such as a click of a button or the like. The user output devices 3006 include all possible types of devices and mechanisms to output information from computer 3002. These may include a display, a monitor, printers, non-visual displays such as audio output devices, etc. [Werner para 0186]; and generating, using the particular sports-related character, a response to the person based on the voice input. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 10 Bates and Werner teaches everything above (see claim 8). In addition, Bates teaches wherein selecting the interactive experience comprises: determining that a first team identified by the team identifier is competing against a second team at the sports venue The media guidance application may also determine a team that is featured in the sporting event in the same manner. The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015]; and 
selecting, as the particular sports-related character, a player from the first team or the second team. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 11 Bates and Werner teaches everything above (see claim 10). In addition, Bates teaches wherein selecting the player from the first team or the second team comprises: determining that a player identified by the player identifier has a rival on the second team; and selecting, as the particular sports-related character, the rival. A search of a sports database may show games for the New England Patriots after November 21, e.g., the Dolphins vs. Patriots [Bates para 0040] ( Bates discloses the ability to identify the name of a rival team based upon a database of information and could also be provided the instructions and database to select a rival player.  Werner can identify a particular athlete and together the teachings would make it obvious to one of ordinary skill to provide instructions to a system in which the system identifies a rival player of an athlete and uses said rival to send a message chosen from a database.  Such information to form a message would have to be available to be selected through a database)

Regarding claim 12 Bates and Werner teaches everything above (see claim 10). In addition, Bates teaches further comprising detecting a mood of the person based on the one or more images, wherein selecting a player from the first team or the second team comprises selecting the player from the first team or the second team based on the mood of the person. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information … mood, brain activity information, etc. [Bates para 0079]. (Bates discloses the ability to identify current and/or historical user activity information … mood, brain activity information … of each of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon in part the mood of a person.  Such information to form a message would have to be available to be selected through a database)

Regarding claim 13 Bates and Werner teaches everything above (see claim 10). In addition, Bates teaches wherein selecting a player from the first team or the second team comprises: 
Bates does not explicitly teach determining whether the sports venue is a home to the first team; and whenever the sports venue is a home venue for the first team, The media guidance application may search for suitable content to include in the augmented reality view 500. In a search of the user's social network record (e.g., record 300 (FIG. 3), the media guidance application may detect an interest in football. Further, the media guidance application may select the most recent post, e.g., message 305 (FIG. 3), and determine whether there are any associated events for the object that are related to the message. For example, the media guidance application may search a media database or a sports database to identify a sporting event related to the sport or team that is around the time of the post. Thus, for the message 305 (FIG. 3), the media guidance application may search for football events around the date of the message [Bates para 0041]; selecting a player from the first team and whenever the sports venue is a home venue The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015] (Bates discloses the ability to identify the teams and the competitors of each  of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon the teams playing, the name of the venue they play at and a competitor from the home team.  Such information to form a message would have to be available to be selected through a database)

Regarding claim 14 Bates and Werner teaches everything above (see claim 8). In addition, Bates teaches wherein the interactive experience comprises the adjusting the particular sports-related character in the video such that the particular sports-related character appears to be looking at the person. The media guidance application may determine that the team—the New England Patriots—was a participant in the Super Bowl referenced in message 315 (FIG. 3). Thus, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. [Bates para 0041]

The media guidance application and/or any instructions for performing any of the embodiments discussed herein may be encoded on computer readable media … may be non-transitory including, but not limited to, volatile and non-volatile computer memory or storage devices such as a hard disk, floppy disk, USB drive, … [Bates para 0046] comprising: 
receiving input data comprising one or more images the image in the field of view may be sports related. An example of content, objects or items in the view may be a sports logo [Bates para 0014] of an area of a sports venue an event may be a sporting event. If the media guidance application determines that the event is a sporting event, the media guidance application may identify competitors participating in the sporting event. [Bates para 0015];
detecting, in the one or more images, a person  a smartphone which may capture a street view such as that shown in FIG. 2 in view 200, which includes a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
identifying, in the one or more images, apparel information comprising at least one of a team identifier or player identifier on athletic apparel of the person a person 210 wearing a T-shirt with a New England Patriots logo [Bates para 00035]; 
 selecting, based at least on the apparel information and … (see also item 510, the Dolphins vs. Patriots game on Nov. 26, 2017 as shown in message 510, paragraph 0040 or item 610, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. Paragraph 0041), an interactive experience comprising a particular sports-related character a media guidance application has captured an object in the view 400: pedestrian 405 wearing a T-shirt with a New England Patriots logo. The media guidance application may search the user's social media network information to find suitable messages to include in the view. As shown in FIG. 4, a message 410 has been added to the view 400 that was taken from the user's social media record (e.g., message 305 (FIG. 3)). The message selected to be included in the augmented reality view 400 can be based on various factors, … the media guidance application may determine that it is suitable to include in the view 400. [Bates 0039]; and 
initiating the interactive experience on an interactive display, the media guidance application may select a clip related to the team playing in the Super Bowl to offer in a link that is overlaid in the view 600. [Bates para 0041] The message 720 may also include a selectable option 730 for the user to post the image to a social network, or send it to a recipient, or other manner of sharing the image. In some examples, the recipient may be identified in the message 720 [Bates para 0042];
Bates does not explicitly teach but Werner teaches from multiple candidate interactive experiences Item information 560 may also include information about the design, manufacture and distribution of the items. Item information 560 may also include the names, stats, and other information of athletes and athletic clubs and teams that use said items, and information about use of said items in sporting events [Werner para 0074] Selection of this option will, for example, give the user the option of selecting from special video, reports, pictures, and news … such as famous athletes, about how, when, and where they use the item, video that provides specifics about the item, and video that shows … images of athlete, messages from athletes, VIP messages, reports, etc [Werner para 0138]
the interactive experience comprising video of the particular sports-related character delivering a message to the person. give the user the option of selecting from special video … video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Bates discloses systems and methods provided for presenting supplemental content in an augmented reality environment where an object within a field of view of an augmented reality device of a user is identified and processed to detect a reference related to a participant in an event. A user profile or user social network is searched to identify a message from the user about the participant. The message may be combined with the object in the augmented reality field of view.
Werner discloses systems, apparatuses, and methods are provided for enhancing users' overall experiences with physical items by supplementing their physical experiences with digital experiences. According to an embodiment, an electronic device scans a smart tag associated with an item to obtain an item identifier of the item, and sends the item identifier to a server, which selects digital content to be made available to a user of the item.


Regarding claim 16 Bates and Werner teaches everything above (see claim 15). In addition, Werner teaches wherein the interactive experience comprises engaging, by the particular sports-related character, in a conversation with the person, the method further comprising: detecting voice input from the person User input devices 3010, a touch screen incorporated into the display, audio input devices such as voice recognition systems, microphones. The user input devices 3010 typically allow a user to select objects, icons, text and the like that appear on a monitor via a command such as a click of a button or the like. The user output devices 3006 include all possible types of devices and mechanisms to output information from computer 3002. These may include a display, a monitor, printers, non-visual displays such as audio output devices, etc. [Werner para 0186]; and generating, using the particular sports-related character, a response to the person based on the voice input. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 17 Bates and Werner teaches everything above (see claim 15). In addition, Bates teaches wherein selecting the interactive experience comprises: determining that a first team identified by the team identifier is competing against a second team at the sports venue The media guidance application may also determine a team that is featured in the sporting event in the same manner. The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015]; and 
selecting, as the particular sports-related character, a player from the first team or the second team. video that provides specifics about the item, and video that shows the item's triumphs, such as famous competitions (e.g., football matches) where the item (e.g., football) was used, images of athlete, messages from athletes, VIP messages [Werner para 0138]

Regarding claim 18 Bates and Werner teaches everything above (see claim 17). In addition, Bates teaches wherein selecting the player from the first team or the second team comprises: determining that a player identified by the player identifier has a rival on the second team; and selecting, as the particular sports-related character, the rival. A search of a sports database may show games for the New England Patriots after November 21, e.g., the Dolphins vs. Patriots [Bates para 0040] ( Bates discloses the ability to identify the name of a rival team based upon a database of information and could also be provided the instructions and database to select a rival player.  Werner can identify a particular athlete and together the teachings would make it obvious to one of ordinary skill to provide instructions to a system in which the system identifies a rival player of an athlete and uses said rival to send a message chosen from a database.  Such information to form a message would have to be available to be selected through a database)
Regarding claim 19 Bates and Werner teaches everything above (see claim 17). In addition, Bates teaches further comprising detecting a mood of the person based on the one or more images, wherein selecting a player from the first team or the second team comprises selecting the player from the first team or the second team based on the mood of the person. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information … mood, brain activity information, etc. [Bates para 0079]. (Bates discloses the ability to identify current and/or historical user activity information … mood, brain activity information … of each of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon in part the mood of a person.  Such information to form a message would have to be available to be selected through a database)


Bates does not explicitly teach determining whether the sports venue is a home to the first team; and whenever the sports venue is a home venue for the first team, The media guidance application may search for suitable content to include in the augmented reality view 500. In a search of the user's social network record (e.g., record 300 (FIG. 3), the media guidance application may detect an interest in football. Further, the media guidance application may select the most recent post, e.g., message 305 (FIG. 3), and determine whether there are any associated events for the object that are related to the message. For example, the media guidance application may search a media database or a sports database to identify a sporting event related to the sport or team that is around the time of the post. Thus, for the message 305 (FIG. 3), the media guidance application may search for football events around the date of the message [Bates para 0041]; selecting a player from the first team and whenever the sports venue is a home venue for the second team, selecting a player from the second team. The competitor information may be used to determine a second team that is participating in the sporting event. For example, the competitor information may include metadata for each player that includes team information. If a second team is identified, the media guidance application may select a message to include in the augmented reality view that is related to the first team, any of the competitors, or the second team. [Bates para 0015] (Bates discloses the ability to identify the teams and the competitors of each  of a user and it would obvious to one of ordinary skill to provide instructions to a system in which respective messages were based upon the teams playing, the name of the venue they play at and a competitor from the home team.  Such information to form a message would have to be available to be selected through a database)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J MICHAUD/Examiner, Art Unit 2694